[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                 FILED
                                                          U.S. COURT OF APPEALS
                                No. 09-15555                ELEVENTH CIRCUIT
                                                                JULY 2, 2010
                            Non-Argument Calendar
                                                                 JOHN LEY
                          ________________________
                                                                  CLERK

                     D. C. Docket No. 08-00376-CR-CAP-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

CHARLES WOODS,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (July 2, 2010)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Charles Woods appeals his convictions for possession of a firearm by a

convicted felon, possession with intent to distribute cocaine base, and possession

of a firearm during the commission of a crime.      On appeal, Woods limits the
arguments in his principal brief to challenging the district court’s denial of his

motion to suppress evidence based on an allegedly-unconstitutional initial traffic

stop of his vehicle. After careful review, we affirm.1

      “A district court’s ruling on a motion to suppress presents mixed questions

of law and fact.” United States v. Ramirez-Chilel, 289 F.3d 744, 748-49 (11th Cir.

2002). We review “findings of fact for clear error and the application of the law to

those facts de novo.” United States v. Martinelli, 454 F.3d 1300, 1306 (11th Cir.

2006). In reviewing the district court’s ruling, we must construe the facts in the

light most favorable to the prevailing party below. United States v. Smith, 459

F.3d 1276, 1290 (11th Cir. 2006).

      The Fourth Amendment protects the right of persons to be free from

unreasonable searches and seizures.          U.S. Const. amend. IV.         A traffic stop

constitutes “a seizure within the meaning of the Fourth Amendment,” and “is

constitutional if it is either based upon probable cause to believe a traffic violation

has occurred or justified by reasonable suspicion.” United States v. Spoerke, 568

F.3d 1236, 1248 (11th Cir. 2009) (quotations omitted). “Probable cause exists

where the facts and circumstances within the collective knowledge of the law

enforcement officials, of which they had reasonably trustworthy information, are



      1
          In addition, we DENY Woods’ motion to supplement the record on appeal.

                                              2
sufficient to cause a person of reasonable caution to believe an offense has been or

is being committed.” United States v. Jimenez, 780 F.2d 975, 978 (11th Cir. 1986)

(quotation omitted). We have held that there is probable cause to conduct a traffic

stop where an officer observes a defendant commit a non-criminal traffic violation

such as speeding or making an illegal lane change. United States v. Harris, 526

F.3d 1334, 1338 (11th Cir. 2008) (holding that the officer had probable cause to

stop the defendant who failed to signal a lane change); United States v. Pruitt, 174

F.3d 1215, 1217 n.1 (11th Cir. 1999) (noting that probable cause existed to conduct

a traffic stop because the defendant was speeding).

      We reject Woods’ claim that his Fourth Amendment rights were violated

when police officers pulled him over, because there were a variety of valid bases

for the traffic stop. First, the officers had probable cause to conduct a traffic stop

of Woods’ vehicle based on his actual traffic violation of failing to signal while

changing lanes. The Official Code of Georgia Annotated § 40-6-123 provides:

      (a) No person shall . . . change lanes or move right or left upon a
      roadway unless and until such movement can be made with
      reasonable safety. No person shall so turn any vehicle without giving
      an appropriate and timely signal in the manner provided in this Code
      section;

      (b) A signal of intention to turn right or left or change lanes when
      required shall be given continuously for a time sufficient to alert the
      driver of a vehicle proceeding from the rear in the same direction or a
      driver of a vehicle approaching from the opposite direction.

                                          3
O.C.G.A. § 40-6-123(a) and (b). The Georgia Court of Appeals has interpreted

O.C.G.A. § 40-6-123 to mean that no turn signal is required as long as a lane

change can be made with “reasonable safety.” Bowers v. State, 473 S.E.2d 201,

203 (Ga. Ct. App. 1996); see Buffington v. State, 494 S.E.2d 272, 273 (Ga. Ct.

App. 1997) (holding that an officer had probable cause to conduct a traffic stop

because the defendant changed lanes without signaling while “in front of another

vehicle” in violation of O.C.G.A. § 40-6-123).

      In Bowers, the Georgia Court of Appeals held that a lane change can be

made with reasonable safety when there are no other drivers present, and as a

result, a defendant did not violate O.C.G.A. § 40-6-123 when he made a signal-less

lane change and the nearest car was 100 yards away. 473 S.E.2d at 203-04. In

contrast, the Georgia Court of Appeals has consistently held that a defendant

violates § 40-6-123 when he makes a signal-less lane change while there are other

cars traveling nearby. See, e.g., Salinas-Valdez v. State, 624 S.E.2d 278, 280 (Ga.

Ct. App. 2005) (holding that a defendant violated § 40-6-123 for making a signal-

less lane change that resulted in him pulling in front of the police car while traffic

was “medium heavy to heavy”); Tukes v. State, 511 S.E.2d 534, 536 (Ga. Ct. App.

1999) (holding that a signal-less lane change violated § 40-6-123 when there were

other cars nearby).



                                          4
       Here, the district court did not err in finding that the officers had probable

cause to conduct a traffic stop of Woods’s vehicle based on his actual traffic

violation of failing to signal while changing lanes. As interpreted by the Georgia

Court of Appeals, O.C.G.A. § 40-6-123 mandates a vehicle to signal before

changing lanes when other drivers are in the vicinity. See O.C.G.A. § 40-6-123;

Salinas-Valdez, 624 S.E.2d at 280; Tukes, 511 S.E.2d at 536; Buffington, 494

S.E.2d at 273. Thus, based on the plain language of the statute and Georgia case

law, Woods’ argument that O.C.G.A. § 40-6-123 does not require a driver to use a

signal when changing lanes near other cars fails.

       Moreover, as the record shows, Woods violated O.C.G.A. § 40-6-123 by

failing to signal when he changed lanes in “at least medium” traffic volume while

there were other cars traveling nearby and a police car was approximately two car

lengths (30 feet) behind him.2 As a result, Woods’ reliance on Bowers, 473 S.E.2d

at 203-04, and Clark v. State, 432 S.E.2d 220 (Ga. Ct. App. 1993), is misplaced,

since Taylor’s car was only about 30 feet away from Woods’ car.

       And Woods’ remaining argument -- that he was never cited for changing

lanes without a turn signal -- is meritless because there is no constitutional

requirement that a police officer issue a traffic citation; the police officer can pull a


       2
         One car length is approximately 15 feet. See
http://www.usatoday.com/money/autos/2007-07-15-little-big-cars_N.htm.

                                            5
car over if he simply observes that car committing a traffic infraction. See Harris,

526 F.3d at 1338. Since Officer Taylor testified that he personally observed this

traffic infraction, he had probable cause to conduct the initial stop of Woods’s

vehicle. See id. While Woods challenges Taylor’s credibility with regard to the

illegal lane change, he only does so in his reply brief to this Court, which is

insufficient to properly raise Taylor’s credibility as in issue on appeal. See United

States v. Levy, 379 F.3d 1241, 1244 (11th Cir. 2004) (holding that this Court does

not consider issues raised for the first time in a reply brief).

       Next, we are unpersuaded by Woods’ claim that the police officers did not

have a reasonable suspicion that he was driving on a suspended license as a result

of a prior DUI conviction when they stopped him, and thus, his suspended license

was not a valid reason to pull over his vehicle. Reasonable suspicion is determined

by the collective knowledge of the police officers. See United States v. Glinton,

154 F.3d 1245, 1257 (11th Cir. 1998). Under Georgia law, a person is prohibited

from driving with a suspended license. O.C.G.A. § 40-5-121(a). A person who is

convicted for a first-offense DUI has his license suspended for 12 months.

O.C.G.A. § 40-5-63(a)(1). Normally, that person may reapply for reinstatement

after 120 days. Id. However, if the DUI was for a “drug related offense pursuant




                                            6
to Code Section 40-6-391,” then the license-suspension period must last at least

180 days. See O.C.G.A. §§ 40-5-63, 40-5-75(a)(1), (e).

       Assuming arguendo that Woods’s license was suspended for only 120 days,

the day on which Woods was pulled over and arrested took place 122 days after his

license was suspended, and it was the first business day on which he could have

applied to have his license reinstated. See O.C.G.A. § 40-5-63(a)(1). Based on

this timeline, it was reasonable for the police officers to believe that Woods had

not yet applied to have his license reinstated, especially in light of the fact that they

knew that Woods had not troubled himself to even appear for the DUI hearing that

caused his license to be suspended. As such, Woods’s suspended license provided

another valid basis for the police to conduct a traffic stop of his vehicle.3

       Finally, we disagree with Woods’ claim that the police officers could not

have used the information that they obtained from a confidential informant (“CI”)

as a basis for pulling over his vehicle. As discussed above, a police officer must

have a reasonable suspicion of wrongdoing before he can stop a car. See Spoerke,

568 F.3d at 1248. A tip from a CI can give rise to reasonable suspicion if that tip is

       3
         To the extent that Woods argues that he had a limited use driving permit and should not
have been pulled over, he failed to present this evidence to the district court. He also never
mentioned his limited use driving permit to the police officers that pulled him over, and, instead
of providing his license or a driving permit, he showed them his identification card. Moreover,
the Georgia statute that permits a DUI convict to obtain a limited use driving permit does not
permit the holder of that permit to drive to a car wash. See O.C.G.A. § 40-5-64(c), (d) (listing
conditions that govern driving with a limited use driving permit).

                                                7
reliable. Ala. v. White, 496 U.S. 325, 330 (1990). In White, the police received an

anonymous phone call informing them that the defendant “would be leaving 235-C

Lynwood Terrace Apartments at a particular time in a brown Plymouth station

wagon with the right taillight lens broken, that she would be going to Dobey’s

Motel, and that she would be in possession of about an ounce of cocaine.” Id. at

327.   The police officers arrived at the 235 building, where they observed the

defendant entering the station wagon, and they then detained the defendant once

she drove to Dobey’s Motel. Id. The Supreme Court held that the anonymous tip

was reliable because:

       the anonymous tip contained a range of details relating not just to
       easily obtained facts and conditions existing at the time of the tip, but
       to future actions of third parties ordinarily not easily predicted. The
       fact that the officers found a car precisely matching the caller’s
       description in front of the 235 building is an example of the former.
       Anyone could have “predicted” that fact because it was a condition
       presumably existing at the time of the call. What was important was
       the caller’s ability to predict respondent’s future behavior, because it
       demonstrated inside information -- a special familiarity with
       respondent’s affairs. The general public would have had no way of
       knowing that respondent would shortly leave the building, get in the
       described car, and drive the most direct route to Dobey’s Motel.
       Because only a small number of people are generally privy to an
       individual’s itinerary, it is reasonable for police to believe that a
       person with access to such information is likely to also have access to
       reliable information about that individual’s illegal activities. When
       significant aspects of the caller’s predictions were verified, there was
       reason to believe not only that the caller was honest but also that he
       was well informed, at least well enough to justify the stop.



                                           8
Id. at 332 (internal citations and quotations omitted). Accordingly, the Supreme

Court held that the police did not violate the Fourth Amendment when they briefly

detained the defendant. Id.

       The CI in this case called the police department at 10:00 a.m. and accurately

predicted that Woods would be driving a black Hyundai Azera in the Georgia

Dome area around noon. This situation is analogous to the factual scenario that the

Supreme Court addressed in White, and because the CI in this case informed the

police officers that Woods would be transporting illegal narcotics, this information

was a valid basis for pulling over Woods’s car. Accordingly, because the traffic

stop of Woods’s car was supported by a number of valid bases, the district court

did not err in denying Woods’s suppression motion, and we affirm its decision.4

       AFFIRMED.




       4
          As for Woods’ claim that the police officers could not have pulled him over for failing
to use a turn signal when he pulled out of the private driveway that was part of a car wash, we
need not decide the applicability of § 40-6-123(a) to private driveways because in this case, the
traffic stop of Woods’s car was supported by a number of valid reasons, as discussed above.

                                                9